Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Advisory Action

Continuation of Box 3:
	The amendments will be entered but the claims are still rejected as in the Final Office Action dated 4/27/2022 for the reasons provided in the Final Office Action where a TiN containing thin film is formed.

Continuation of Box 12:
Regarding Applicant’s arguments over the PTAB decision, it is noted that at page 7 of the decision the unique reactivity of TiF4 is cited as not ruining the stack dielectric properties, however, as claim 2 does not currently require the substrate to have a dielectric stack, there is no indication that TiF4 will have unique reactivity with the substrate compared to the other precursors. While page 8 of the decision states “Therefore, the Examiner fails to support a prima facie case of obviousness”, this statement is understood to be a summation of the findings in light of the distinct reactivity of TiF4 with the stack dielectric. Specifically, the decision indicates that the hypothetical that the different precursors are equivalents is rebutted by the specification’s indication that TiF4 has distinct reactivity which does not ruin the stack dielectric properties. This finding and the support in the specification is the reason why current claim 13 is considered to be allowable. However, the specification does indicate that this distinct reactivity is not found with all substrates such that in some cases the use of the different precursors can be equivalent. 
Regarding Applicant’s arguments over Ahn teachings CMOS structures, it is noted that Ahn also teaches that titanium nitride can be used as a gate in p-channel MOS (PMOS) transistors due to it having a higher work function than tantalum, but that it can also be used as a gate in a NMOS transistor (0061). They teach that the choice of tantalum or titanium nitride may depend on factors such as the desired tunnel barrier, using a large work function to provide a high barrier to reduce tunneling or using a lower work function to provide a low barrier (0061). They indicate using tantalum as a low work function metal for use in NMOS transistors (0061). Therefore, they indicate that TiN can be used as a gate for NMOS or PMOS transistors, where in NMOS a low work function is desired and in PMOS a higher work function is desired, where a high or low work function will alter the barrier for tunneling. From this, when using TiN for a NMOS gate or a PMOS gate, it can be desirable to provide a suitable work function to provide a desired tunnel barrier. Therefore, while they teach using CMOS structures with Ta and TiN, the broad teaching includes using TiN for both NMOS and PMOS, similar to the N-type MISFET and P-type MISFET of Yoshihara, where in such a case it would be desirable to control the work function of the TiN layer. Further, Yoshihara indicates that it is desirable to tune the work function of metal gates further providing the support to indicate that it will be desirable to also tune the work function in the process of Ahn.
Regarding Applicant’s argument that Ritala does not teach deposition conditions for using a fluorine precursor to achieve a certain concentration of F to control the work function, Ritala teaches that the halide contents are strongly dependent on the deposition temperature, increasing with decreasing temperature (pg. 136, section 6.5), indicating that the halide concentration is controlled with temperature. They further indicate that with chlorine they are typically below 1 at.% at 500°C and a few at% at 400°C and with TiI4 the iodine content is 2 at.% at 350°C (pg. 136, section 6.5). While this is not with a fluorine precursor, this indicates that both chlorine and iodine are present in films, where Ritala broadly indicates that the concentration of the halide depends on deposition temperature. Since the halides have similar reactivities, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the concentration of fluorine in the film will also be dependent on the deposition temperature, providing the suggestion for one having ordinary skill in the art to determine the optimum deposition temperature for tuning the work function of the film as suggested by Yoshihara.   
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the concentration of fluorine in the TiN film can be increased by depositing at a lower temperature and decreased by depositing at a higher temperature to provide the desired fluorine concentration. As noted in the Final Office Action, according to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the suggestion of Yoshihara to dope the TiN film with fluorine to control the work function for a gate electrode and the teaching of Ritala that the concentration of halide in a film increases with decreasing deposition temperature, where Ahn deposits the film by ALD using TiF4 provides the suggestion to optimize the fluorine concentration in the film to provide a desirable work function for the gate electrode. While Applicant argues that there is no basis to conclude that an ALD process using a fluorine precursor could be used to deposit a TiN film in the metal gate context of Ahn, as noted in the rejection above, Ahn teaches depositing the TiN film by ALD using TiF4 as the precursor (0063). Therefore, Ahn indicates that an ALD process using a fluorine precursor can be used to deposit a TiN film as a metal gate. This is further supported by Ahn indicating that TiCl4, TiI4, or TiF4 can be used to deposit the film (0063), suggesting that these halide precursors have the same or similar reactivities and can be used as equivalents. Further, since Ahn indicates that TiF4, TiCl4, and TiI4 can be used with NH3 for the deposition of the TiN film (0063), this indicates that a fluorine precursor such as TiF4 can be successfully utilized in an ALD process to deposit a TiN film. 
In response to Appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Since, Ahn indicates that the gate electrode is desired to have a specific work function, where the gate is TiN deposited by ALD using TiF4, and TiN can be used as PMOS or NMOS gate, where these gates require different work functions, Yoshihara indicates that it is desirable to control the work function of a gate metal through the inclusion of fluorine in a metal nitride, where the work function of TiN is controlled in a wide range by doping with fluorine, and where it is desirable for the fluorine concentration to peak within 5 nm from the interface with the gate insulation film (0023), Ritala indicates that the halide concentration of film deposited by ALD using a halide precursor increases with decreasing temperature, and Ishizaka indicates that when depositing a TiN film any titanium halide can be used for a first layer and any can be used for a second layer, the combination provides the suggestion to optimize the fluorine concentration by controlling deposition temperature so as to provide a TiN gate having a desirable work function and then to change to a different titanium halide precursor so that the fluorine concentration will peak within the first 5 nm while still depositing TiN as desired since Ahn and Ishizaka suggest that the titanium halide precursors are equivalents. 
As to Applicant’s arguments over Ishizaka not teaching switching precursors, Ishizaka teaches that any of the halides can be used to deposit a first and second film such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the use of the precursor can be switched while still providing the desired and predictable result of depositing a TiN film. Further, Ahn indicates that TiCl4, TiF4, and TiI4 can be used for the deposition of TiN such that using any of these precursors is expected to provide suitable results.
As to Applicant’s argument over undue experimentation, the only experimentation required is to correlate the fluorine concentration with the deposition temperature, such that the experimentation is not considered undue since only two variables are investigated. This is supported by MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore, the MPEP indicates that finding temperature and concentration ranges is a matter of routine experimentation and not undue experimentation. The other features are suggested by the prior art where Ahn indicates that TiCl4, TiF4, and TiI4 can be used for the deposition of TiN gate by ALD for NMOS and PMOS applications, where the work function is desirably different for these applications, Yoshihara suggests doping TiN to change the work function for similar applications, Ritala indicates that the concentration of halide in a film deposited from a metal halide is dependent on temperature, and Ishizaka indicates that two layer TiN films can be formed from any titanium halide precursor. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718